


Exhibit 10.1

 

FIRST AMENDMENT TO

CRUDE OIL SUPPLY AGREEMENT

 

THIS FIRST AMENDMENT TO CRUDE OIL SUPPLY AGREEMENT is entered into effective as
of April 24, 2012 (this “Amendment”), between Vitol Inc. (“Vitol”) and
Coffeyville Resources Refining & Marketing, LLC (“Coffeyville”).

 

WHEREAS, Vitol and Coffeyville are parties to a Crude Oil Supply Agreement dated
March 30, 2011 (the “Supply Agreement”); and

 

WHEREAS, Vitol and Coffeyville have agreed to amend certain terms and conditions
of the Supply Agreement;

 

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Vitol
and Coffeyville do hereby agree as follows:

 

1.                                      Section 3.1  of the Supply Agreement is
amended and restated in its entirety as follows:

 

“4.1                         Initial Term.  This Agreement shall become
effective on the Effective Date and shall continue until December 31, 2013 (the
“Initial Term”), unless (i) terminated earlier pursuant to the terms of this
Agreement or (ii) terminated by Coffeyville at its sole and absolute discretion
by written notice to Vitol provided on or before June 1, 2012, which termination
would be effective December 31, 2012.”

 

2.                                      The definitions contained in the Supply
Agreement will have the same meaning in this Amendment unless otherwise stated
in this Amendment.

 

3.                                      Except as otherwise stated in this
Amendment, all terms and conditions of the Supply Agreement will remain in full
force and effect.

 

4.                                      This Amendment may be executed by the
Parties in separate counterparts and initially delivered by facsimile
transmission or otherwise, with original signature pages to follow and all such
counterparts will together constitute one and the same instrument.

 

5.                                      This Amendment will be governed by,
construed and enforced under the laws of the State of New York without giving
effect to its conflicts of laws principles.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorized representative, effective as of the Effective Date.

 

Vitol Inc.

 

By:

/s/ James C. Dyer, IV

 

 

James C. Dyer, IV

 

Title:

V.P.

 

 

 

 

Date:

24 April 2012

 

 

 

Coffeyville Resources Refining & Marketing, LLC

 

By:

/s/ Wyatt E. Jernigan

 

 

Wyatt E. Jernigan

 

Title:

EVP-Crude Oil Acquisition and Petroleum Marketing

 

Date:

April 24, 2012

 

 

2

--------------------------------------------------------------------------------
